Citation Nr: 1546644	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  12-13 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for PTSD.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include  PTSD, schizoaffective disorder, bipolar type II, depressive disorder, psychosis, panic disorder with agoraphobia, and a personality disorder, to include as the result of a military sexual trauma.


REPRESENTATION

Appellant represented by:	African American PTSD Association


WITNESSES AT HEARING ON APPEAL

Veteran, A. K., and D. B.


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to October 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Chicago, Illinois.  The Veteran filed a notice of disagreement (NOD) on February 2010.  A statement of the case (SOC) was provided on April 2012.  The Veteran perfected her appeal with the timely submission of a VA Form 9 (Substantive Appeal) on June 2012.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Veterans Appeals (Court) held that a claim for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  Although the Veteran originally filed a  claim of entitlement to service connection for PTSD, subsequent treatment records and VA examinations have shown multiple other psychiatric diagnoses, to include schizoaffective disorder, bipolar type II, depressive disorder, psychosis, panic disorder with agoraphobia, and a personality disorder.  As such, the Board recharacterized the issue on appeal as indicated above to include these conditions, which would include all of these problems.

In September 2015, the Veteran testified before the undersigned at a Videoconference hearing.  A written transcript of that hearing was prepared and incorporated into the evidence of record.   The Veteran also submitted additional medical evidence not previously reviewed by the RO.  However, the Veteran provided a verbal waiver of consideration of this evidence by the RO on the record at the hearing before the Veterans Law Judge (VLJ) and, as such, the newly submitted evidence shall be considered accordingly in the first instance by the Board.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Entitlement to service connection for PTSD was denied by the RO in a July 2007 rating decision; the Veteran was notified in writing of the decision in July 24, 2007,  but she did not initiate an appeal or submit new evidence within one year. 
 
 2.  Evidence added to the record since the July 2007 rating decision is not cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claim of service connection for PTSD.

3.  The Veteran has an acquired psychiatric disorder, to include PTSD, schizoaffective disorder, bipolar type II, depressive disorder, psychosis, and panic disorder with agoraphobia, that is medically attributed to a stressor of a military sexual trauma experienced during her time in service.


CONCLUSIONS OF LAW

1.  The July 2007 rating decision that denied entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 
 
 2.  Evidence received since the July 2007 rating decision is new and material, and the Veteran's claim for service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, schizoaffective disorder, bipolar type II, depressive disorder, psychosis, and panic disorder with agoraphobia are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(5) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is granting in full the claims before it.  Consequently, the Board finds that any lack of notice and/or development that may have existed under the VCAA cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

Legal Criteria

New and Material

Notwithstanding determinations by the RO that new and material evidence has or has not been received to reopen the Veteran's claim, the Board has a jurisdictional obligation to determine whether the evidentiary threshold set forth in 38 U.S.C.A. § 5108  has or has not been met for the purposes of determining if a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C.A. §§ 5108  and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108  requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156  "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  See Kutcherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Fortuck v. Principi, 17 Vet. App. 173, 179 (2003);Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181   (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

Regarding the diagnosis of PTSD, the provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual (DSM).  Pursuant to Cohen v. Brown, 10 Vet. App. 128   (1997), a diagnosis of PTSD is presumably in accordance with the DSM criteria, both in terms of the adequacy and sufficiency of a claimed stressor.

However, there are special considerations for PTSD claims predicated on a personal assault.  If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5); Patton v. West, 12 Vet. App. 272, 280 (1999); see also Menegassi v. Shinseki, 638 F.3d. 1379   (Fed. Cir. 2011) (holding in PTSD cases where the alleged in-service stressor is a sexual assault, under 38 C.F.R. § 3.304(f)(5), medical opinion evidence may be submitted for use in determining whether occurrence of the stressor is corroborated.)

Analysis

New and Material

The RO denied the Veteran's claim of service connection for PTSD in a July 2007 rating decision.  That decision was predicated on a finding that the evidence did not indicate that Veteran had a diagnosis of PTSD.  The Veteran was notified of this decision and of her appellate rights by a VA letter dated July 24, 2007.  The Veteran did not initiate an appeal or submit new and material evidence prior to the expiration of the appeal period, and that decision became final.  As such, the July 2007 rating decision represents the last and final disallowance of the claim of service connection for PTSD.  See Evans v. Brown, 9 Vet. App 273, 283-85   (1996).  Accordingly, this claim may only be reopened if new and material evidence is submitted. 

The Veteran filed her instant claim to reopen in September 2009.  In a January 2010 rating decision, the RO reopened the Veteran's claim and denied it on the merits.  Despite the fact that the RO reopened the Veteran's claim, the Board has a legal duty to consider the new and material evidence issue regardless of the RO's actions.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 Fed. 3d. 1380 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F. 3d (Fed. Cir. 2001).  Thus, the Board must first review whether new and material evidence has been submitted to reopen the previously denied claim.

The evidence received since the July 2007 rating decision and relevant to reopening the claim demonstrates the existence of a currently diagnosed acquired psychiatric disorder, to include  PTSD, schizoaffective disorder, psychosis, and a personality disorder, that has been found to be etiologically related to military sexual trauma, via the findings of private medical records from the Veteran's treating physicians.  Presuming its credibility, this newly submitted evidence tends to indicate that the Veteran has an acquired psychiatric disability that may result from an in-service injury, via military sexual trauma.  As a result, the Board finds that this evidence is new and material, because it is neither cumulative nor redundant, relates to an unestablished fact, and raises the possibility of substantiating the claim.  Accordingly, the claim of service connection for an acquired psychiatric disorder is reopened.  38 C.F.R. § 3.156(a).

Merits

Having reopened the Veteran's claim, the Board shall now consider the issue on the merits.  Turning to such an inquiry, the Board finds that the evidence indicates that the Veteran's acquired psychiatric disability is related to her military service.

The Veteran contends that she suffered a sexual assault during military service in March 1986.  She indicated that she spent the night at a friend's house while stationed in Spain.  While at the home, she slept in her friend's roommate's room.  Unannounced, the roommate came home and allegedly proceeded to sexually assault the Veteran.  After the incident, she was taken to a hospital for treatment and reported the incident to her superiors, however, they failed to prosecute the case.  The Veteran also indicated that she became pregnant during the last year of her military service and that, while she initially believed the pregnancy was due to her then boyfriend, she now believes that it was possibly the result of the sexual assault.  The Veteran contends that, since this incident, she began to experience a multitude of psychiatric symptoms, to include an extreme distrust of men, and great functional impairment.

A review of the Veteran's service treatment records shows that she was treated on March 1986 after being found heavily intoxicated and barricaded in a corner in her home.  It was indicated that the Veteran told treatment providers that she had been sexually assaulted.  It was further noted that the Veteran was uncooperative and would not submit to any examination.  She had to be placed in restraints to prevent harm to herself and others.  It does not appear that the Veteran was tested in regard to her claimed sexual assault.  In an April 1987 mental health evaluation, it was noted that her commander had refered her due to mental health problems.  It was mentioned that the Veteran had previously complained of a sexual assault.  Psychiatric diagnosis was deferred.  In a July 1987 mental health evaluation, the Veteran was found to have no psychiatric diagnosis and she was cleared for continued duty under her security clearance.  Records in 1987 also reflected that the Veteran was pregnant and followed up in continued treatment visits.

In a lay statement submitted by the Veteran's mother, it was indicated that the Veteran was happy and well-adjusted when she entered military service.   However, after she was discharged, the mother noted that the Veteran's behavior had changed and that she began to manifest symptoms as seen in her current psychiatric diagnoses.

In May 2006, the Veteran was seen for an apparent suicide attempt.  She was diagnosed with major depression and rule-out PTSD.  She indicated that she was sexually assaulted in military service and that the onset of her depression began after leaving military service.

In June 2006, the Veteran was seen at the VA Medical Center for symptoms of depression and suicidal ideation.  A diagnosis of schizoaffective disorder, depressed-type, was provided.

In July 2006, the Veteran was seen at the VA Medical Center for symptoms of depression, paranoia, and suicidal ideation.  The Veteran indicated that she had been sexually assaulted in military service and that her symptoms stemmed from that incident.  The Veteran was diagnosed with bipolar disorder type II versus PTSD versus substance induced mood disorder.

The Veteran was provided with a VA examination in June 2007.  Upon review of the claims file, objective testing, and subjective interview, the VA examiner diagnosed the Veteran with a major depressive disorder with psychotic symptoms.  It was indicated that the Veteran does not meet the DSM IV criteria for PTSD.  No behavioral, social changes, re-experiencing and heightened physiological arousal were shown due to service.

In records from June 2009 to October 2009, it was noted that the Veteran was hospitalized at the VA Medical Center for symptoms of depression, paranoia, and suicidal ideation.  The Veteran was variously diagnosed with psychosis not otherwise specified, schizoaffective disorder, and PTSD and provided with medication.

In an August 2009 letter from the Veteran's treating psychologist, it was noted that she has an established diagnosis of PTSD secondary to military sexual trauma, panic disorder with agoraphobia, and depression not otherwise specified.  He further noted that there is no history of psychiatric treatment prior to her military service, as well as no indications of significant mental health problems.  Despite a history of childhood sexual abuse, the Veteran as well as her family has confirmed that she did not show outward signs of PTSD. The abuse was not reported and she did not receive any treatment.  Despite this experience of childhood sexual abuse, the Veteran showed resilience in that she excelled academically and socially throughout high school, and entered the Navy in 1985.  She pursued a
technical career in the Navy and achieved a high-level security clearance as a cryptologist.  Additionally, the treating psychologist noted that her symptom manifestation is highly consistent with the presentation of a sexually traumatized veteran over the course of their treatment.  Significantly, repeated contacts with the Veteran over the course of this intensive, daily outpatient program have demonstrated that her mental health diagnoses and hospitalizations are more likely than not the direct result of her experience of military sexual trauma.  PTSD is her primary diagnosis.

The Veteran was provided with an additional VA examination in December 2009.   The examiner noted that this is a Veteran who has claimed military sexual trauma,
which, although alleged, may have also been related to the Veteran's memory of ongoing sexual abuse from her older brother beginning at the age of 6 and ending only when her sister, age 19, reported to the parents that she too had been a victim of sexual abuse.  Of concern is that the Veteran's chronicity in her schizoaffective disorder has also been accompanied by severe paranoia, which has led to, at times depression, suicidal attempts, self-mutilation, and the possibility that she was delusional at the time that she had made the first complaints, which were noted to have led to a psychiatric hospitalization because of excessive alcohol intoxication and probable psychosis while in the military.  Although the Veteran is reported to have been diagnosed with PTSD, chronic, there are no symptoms today which indicate that disorder as currently present.  This initial evaluation shows that the claims file was reviewed.  The Veteran does not meet the criteria for PTSD.  No behavioral, social changes, re-experiencing, or heightened physiological arousal due to military service were shown.

In a February 2010 letter from the Veteran's psychologist, it was noted that he has treated her since 2006 for PTSD.  He noted that she met all of the criteria under the DSM IV.  For instance, she has avoidance behaviors, as indicated by the fact that she cannot even discuss the sexual assault with him at times.  She has additional symptoms of PTSD in that she has recurrent recollections of the trauma.  She also has flashbacks of the episode.  She will see the perpetrator in her mind.  She has a
difficult time with men and tries to avoid them unless they are part of her everyday life.  She is fearful of unknown men and feels tense and scared when at the VA pharmacy, large waiting rooms and when outside in the community.  Interactions with unfamiliar men cue her symptoms of anxiety, hypervigilance and fear.  She relates that a man tried to help her in the grocery store and she became anxiety-ridden and had to tell him to leave her alone.  She avoids any situations where there are men who are unknown to her.  She feels she was a very social person before the rape and assault and now she finds herself withdrawn.  Before she allowed the treatment staff to visit her, she now stayed at home.  The psychologist has never seen her venture to her appointments without being accompanied by a family member.  She also has sleep problems, irritability, problems concentrating, and is on edge when around men.  On current mental status, she is not psychotic.  She was anxious and irritable and hypervigilant.  She did not want to talk about this topic of her trauma.  The Veteran has comorbid psychiatric disorders, schizoaffective disorder and PTSD. The PTSD is due to the sexual military trauma.  Now that her schizoaffective disorder is in remission she is able to obtain the care necessary to help her with her symptoms of PTSD.

The Veteran was provided with an additional VA examination in May 2010.  At this examination, the examiner opined that, based on a review of all available information, the Veteran does not presently meet the criteria for PTSD.  She meets stressor criterion based on her alleged military sexual trauma, but she does not present with sufficient avoidance, hyperarousal or re-experiencing symptoms to qualify for a PTSD diagnosis.  The majority of her symptoms are best accounted for by a diagnosis of schizoaffective disorder with psychosis and borderline personality disorder.  She has a history of hospitalizations for suicidal ideation, suicide attempts, self-injurious behavior, depression, manic episodes, paranoid ideation and possible delusions.  Her impairment is related to these symptoms and subsequent diagnoses, but not due to PTSD.  Her symptoms are currently in partial remission, but historically have caused severe impairment.  This opinion is consistent with her last two VA examinations and it is based on the aforementioned information garnered from her claims file.

The Veteran was provided with an additional VA examination in April 2014.  The VA examiner found that the Veteran did not meet the DSM IV criteria for PTSD due to a lack of sufficient avoidance, hyperarousal or re-experiencing symptoms.  Rather, the VA examiner found, based upon a review of the claims file, subjective interview, and objective testing that the Veteran was diagnosed with schizoaffective disorder, borderline personality disorder, and alcohol abuse.   The examiner noted that the Veteran was an inaccurate historian, in that she appeared to change her stories regarding alcohol abuse and childhood sexual assault from what she has told prior treatment providers.  The examiner opined that the Veteran's psychiatric disorders primarily stem from her childhood sexual abuse.

In an August 2015 letter from the Veteran's treating psychiatrist, it was noted that the Veteran had attended an intensive treatment program from April 2015 to June 2015 and was diagnosed with PTSD due to military sexual trauma, schizoaffective disorder, and panic disorder with agoraphobia.  It was noted that the Veteran presents currently with symptoms in all clusters required to make the formal diagnosis of PTSD. The Veteran reports having nightmares at least 4 times per week in which she relives her military sexual trauma, namely being strangled by her perpetrator.  She wakes from these nightmares "frightened;" drenched in sweat; gasping for air and feels she has actually had someone's hands on her.  As a result she often chooses not to sleep and stays awake for the rest of the night after these occurrences.  In total she averages only a few hours per night of sleep.  The Veteran endorses constant feelings of numbness and being unable to emotionally connect  with friends and family since her military sexual trauma.  During her most
recent hospital admission she recalled an incident in which a friend working as a 
supervisor for the Department of Children and Family Services shared details of a case with fatal abuse and neglect.  The Veteran was unable to comfort and support her friend or react with sadness to the disclosure because she believes the world is an unsafe and dangerous place and expects terrible things to happen to herself and others.  As a result of this belief she prefers to isolate from others and subsequently has failed to sustain any long-lasting, adult relationships.  Although she has dated and been briefly married, she has ended any relationship due to her ongoing concerns about trusting others.  While she has a few friends, these women are people she has known since her childhood.  However she does not share her trauma history or the severity of her symptoms because she feels she will not be understood.  The Veteran has frequent episodes of dissociation due to experiencing flashbacks and intrusive memories of the sexual trauma. 

In an additional letter from the Veteran's treating psychiatrist in August 2015, it was provided that the Veteran has intrusive, avoidant and reactive symptoms, all hallmarks of PTSD. These include: distressing recollections, dissociative reactions, avoidance behaviors, cognitive distortions, anxiety, poor sleep, nightmares, chronic passive, death wishes, low frustration tolerance, feeling easily overwhelmed, panic attacks, emotional reactivity, paranoia, hyper-vigilance, self-destructive behavior
irritability, generalized sense of a shortened future, and auditory hallucinations.  These symptoms are most consistent with a diagnosis of PTSD. Alternative
etiologies for her symptoms were considered.  The issue of malingering was
considered however, her presentation has been consistent across appointments and
would be difficult to artificially enact.  Moreover, the patient's historical report,
has been consistent across multiple providers in different settings across a very
long time frame.  The issue of substance use was also considered. The Veteran
denies any active use of substances.  In the past, she has used alcohol
inappropriately as an avoidance tool to numb her emotions and feelings yet her
symptomatology remained intact.  Because the positive psychosis symptoms seem to be connected to both her PTSD exacerbations and mood changes, schizoaffective disorder cannot be entirely excluded and must be included as a comorbid condition.  However, there is a high degree of comorbidity of PTSD and positive psychotic
symptoms, especially with greater PTSD severity.  In fact this phenomena has
been noted in psychiatric literature.   In this case, the observed pattern
of psychotic symptoms is consistent with a PTSD presentation.  The Veteran's 
psychotic symptoms are inconsistent with schizophrenia-related disorders due to
the lack of negative symptoms, the content-specific nature, and the absence of a
formal thought disorder and or delusional thought process.  Therefore, despite the
comorbid diagnosis of schizoaffective disorder, her psychotic symptoms remain
consistent with a PTSD diagnosis when compared to a non-PTSD diagnosis.

Here, the Board finds that the Veteran has presented competent and credible evidence of a sexual assault in military service.  Her assertions in this regard are considered competent because they are based upon her first-hand experience.  Her assertions are also considered credible, as her statements regarding the assault have remained consistent throughout the record and are further corroborated by the service treatment records showing such allegations as noted during the time period she alleged, her mother indicating that she observed the Veteran's behavior drastically change after leaving the military, and, most notably, the Veteran's treating psychologist indicating that the Veteran's current symptoms presentation is in fact consistent with someone who has suffered a prior sexual trauma, which the Court has found is a factor to be considered in corroborating such incidents.  See Menegassi, 638 F.3d. at 1379.  Additionally, although it is noted that the 2009 VA examiner indicated that the Veteran's prior sexual trauma could be her sexual abuse suffered as a child and that the military sexual trauma may have just been made up by her based upon that experience, her treating psychologist also pointed out the fact that the Veteran did not suffer any PTSD symptoms in the wake of that childhood abuse and, in fact, excelled and did not manifest psychiatric problems as a result, thereby indicating that the trigger for her current symptoms was in fact an event in her adulthood during military service.  Accordingly, in this regard, the Board finds that the opinion of the private psychologist is more probative than the 2009 VA examiner's opinion, as the VA examiner's opinion appears to be based mostly in speculation, whereas the private psychologist backs up his opinion with the actual record of the Veteran's behavioral history.  As such, the Board finds that the in-service stressor element of the service connection claim for PTSD has been established.

What remains to be established for service connection is whether the stressor is related to a current diagnosis of a psychiatric disorder, variously diagnosed as PTSD, schizoaffective disorder, bipolar type II, depressive disorder, psychosis, panic disorder with agoraphobia, and a personality disorder.

The record additionally contains conflicting evidence in this regard.  Against the claim are the opinions from the 2007, 2009, 2010, and 2014 VA examinations.  In each of these examinations, the examiners opined that after a review of the claims file and objective testing, the Veteran did not meet DSM IV diagnostic criteria for PTSD.  Despite this conclusion, the Veteran has been shown to have reported stressors of a significant frequency, duration, and severity throughout outpatient treatment records from 2006 to present, in which the Veteran was found to have a diagnosis of PTSD related to her in-service stressor of a sexual assault.  

The VA examiners have noted that, although the Veteran met the criteria for the showing of an adequate stressor, the Veteran did not exhibit signs of sufficient avoidance, hyperarousal or re-experiencing symptoms.   In this regard it is noted that the Veteran's treatment providers have listed a multitude of such avoidance, hyperarousal or re-experiencing symptoms, to include avoiding talking about the incident, avoiding men, avoiding places where men may be, dissociative behaviors, irritability, paranoia, extreme anxiety and depression, suicidal ideation, frequent nightmares, awakening feeling as if she has been assaulted, intrusive thoughts, and frequent flashbacks.  Additionally, all of these symptoms have persisted on a chronic basis for years.  Furthermore, even though the VA examiners have noted that the Veteran's symptoms are attributed to various other diagnoses, to include schizoaffective disorder, psychosis, and a personality disorder, the Veteran's psychiatrist in his 2015 letter indicated that the Veteran's psychiatric conditions are comorbid and cannot be separated out.  Therefore, any symptoms that the VA examiners exclusively attributed to the Veteran's other psychiatric diagnoses are also attributed to PTSD and actually, are more appropriately associated with that disorder.  Accordingly, the Board finds that the Veteran's diagnosis of PTSD by her treating physicians is in accordance with the criteria of the DSM IV.  Therefore, the Board finds that the Veteran does have a current diagnosis of PTSD for the purposes of this adjudication.

As such, the claim turns upon a finding of nexus between the Veteran's established in-service sexual assault and her current diagnosis of PTSD.  In this regard, the Veteran's treating psychiatric providers have found that her diagnosed PTSD is the result of her military sexual trauma.  A discussed above, her treating psychologist noted that her symptoms presentation is consistent with sustaining a sexual based trauma in military service as opposed to childhood trauma, based upon her behavioral presentation before, during, and after military service.  Moreover, the treating physicians have essentially found that the underlying symptoms supporting the other psychiatric diagnoses overlap or are part and parcel of the PTSD diagnosis.  Accordingly, service connection for an acquired psychiatric disorder, to include  PTSD, schizoaffective disorder, bipolar type II, depressive disorder, psychosis, and panic disorder with agoraphobia, is warranted.  See 38 U.S.C.A. § 5107(b).

      (CONTINUED ON NEXT PAGE)








ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD, and the appeal is granted.

Entitlement to service connection for an acquired psychiatric disorder, to include  PTSD, schizoaffective disorder, bipolar type II, depressive disorder, psychosis, and panic disorder with agoraphobia, to include as the result of a military sexual trauma, is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


